DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 6, 8 – 12, 14 and 16 – 18 have been amended.
Claims 1 – 18 have been examined and are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 7 – 9, 12 – 15 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0106654 to Kim et al. (hereinafter Kim) and in view of US Patent Application Publication No. 2015/0220916 to Prakash et al. (hereinafter Prakash).


Regarding Claim 1, Kim discloses (¶2) a vehicle control device provided in a vehicle and a control method of the vehicle which further comprises:
	in-vehicle payment system (Kim discloses process 870 in a vehicle performing fuel payment through the first screen; ¶237) comprising: 
	a first communication device (Kim discloses communication apparatus 400 configured to communicate with a communication device located at a gas station; figs. 7, 10) configured to communicate with a payment terminal (Kim discloses a communication device 1020 located at a gas station; fig. 10. Kim discloses (¶194 and Fig. 10) a server associated with the gas station 1000 configured to transmit information generated from the server (i.e. payment terminal) to the communication unit (i.e. first communication device) in a vehicle (¶9), and a fuel dispenser or a charger configured to charge or fuel the vehicle) 
	a payment device (800 – fig. 8) configured to provide payment form information (Kim discloses (¶237) the payment device is a mobile terminal configured to provide the payment form information) 
	a body controller (170 – fig. 7) configured to, when receiving payment information from the payment terminal, perform payment processing in association with the payment terminal using the payment form information (Kim discloses (¶235-¶237 and Figs. 7, 11B, 15) that the unit price of fuel and fueling amount is provided from the gas station 1000 and displayed on the first screen information 1120. The processor 870 or controller 170 (i.e. a body controller) performs payment for a sum corresponding to the selected fueling amount or the selected fueling cost through pre-linked payment method information.)
	Kim does not explicitly disclose measure a vehicle position via the first communication device and output the payment information to a user interface based on the vehicle position. However, in an analogous art, Prakash teaches:
	wherein the body controller (105 – fig. 1 and 205 – fig. 2) is further configured to: 
	measure a vehicle position via the first communication device (¶32,42,66 – the computing device 105 may determine that the payment processing entity 125 is in proximity to the computing device 105 and may transmit an availability indication in a message or communication to the payment processing entity 125 over the contactless communication link 135. Location component or “first comm device” determines current vehicle location); and 
	output the payment information to a user interface based on the vehicle position (¶ 42, the computing device 105 may determine that the payment processing entity 125 is in proximity to the computing device 105 and may transmit an availability indication in a message or communication to the payment processing entity 125 over the contactless communication link 135, ¶43, the computing device 105 may receive a request for payment for a transaction from the payment processing entity 125 over the contactless communication link 135 based on determined location. For example, a user may pump gas at a gas station and the computing device 105 may receive a request for payment from the payment processing entity 125. ¶60, the display component 216 may display information or “user interface” relating to the request for payment or “output the payment information” received from the payment processing entity 125).
	It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine an in-vehicle payment system comprising: a first communication device configured to communicate with a payment terminal, a payment device configured to provide payment form information, a body controller configured to, when receiving payment information from the payment terminal, perform payment processing in association with the payment terminal using the payment form information, as disclosed by Kim, and wherein the body controller is further configured to: measure a vehicle position via the first communication device output the payment information to a user interface based on the vehicle position, as taught by Prakash, for the purpose of implementing an in-vehicle electronic wallet (¶1).

Regarding Claim 2, the combination of Kim and Prakash discloses all the elements with respect to claim 1. Further, they discloses:
	wherein the first communication device is configured to communicate with an ultra wide band (UWB) communication; Kim discloses (¶97-98) the communication apparatus in the first communication device is configured to use the Ultra-WideBand (UWB) technology.

Regarding Claim 3, the combination of Kim and Prakash discloses all the elements with respect to claim 2. Further, they discloses:
	wherein the first communication device is configured to communicate with at least one of Bluetooth, near field communication (NFC), or low frequency (LF) communication; Kim discloses (¶97-98) the communication apparatus in the first communication device is configured to use the Bluetooth or Near Field Communication (NFC) technologies.

Regarding Claim 4, the combination of Kim and Prakash discloses all the elements with respect to claim 1. Further, they discloses:
	output the payment information to a user interface when an error between the vehicle position and a predetermined position is within a tolerance range; Prakash discloses (¶42-¶43, ¶60) that the computing device 105 and payment processing entity 125 measures proximity using proximity sensors, and indicates the position to the computing device 105, and if the contactless communication component 256 and computing device 205 are within a threshold distance range (e.g. few feet) of the payment processing entity 125 (¶77), it receives request for payment for a transaction from the payment processing entity 125 over the contactless communication link 135. The request for payment may include information for the transaction including a purchase price, goods or service being purchased, amount or quantity of goods or services being purchased, etc. 
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 5, the combination of Kim and Prakash discloses all the elements with respect to claim 4. Further, they discloses:
wherein the predetermined position is one of a refueling available position, a parking available position, or a position for receiving an ordered item; Prakash discloses (¶78) the contactless communication component 256 may communicate with a payment processing entity 125 such as a gas pump while the vehicle is parked next to the gas pump.
	The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 7, the combination of Kim and Prakash discloses all the elements with respect to claim 1. Further, they discloses:
a second communication device configured to communicate with a mobile terminal via a wireless communication; Kim discloses (¶182) the mobile terminal and the vehicle control device 800 may be connected to each other to enable wireless communication through the communication unit 810 (or interface unit).

Regarding Claim 8, the combination of Kim and Prakash discloses all the elements with respect to claim 7. Further, they discloses:
wherein the body controller is further configured to obtain the payment form information from the mobile terminal via the second communication device; Kim discloses (¶224, Fig. 11b) a display unit that displays the information such as the fueling amount or fueling cost and the payment is completed through the mobile terminal (¶238-239). The controller 170 is connected to the vehicle control device 800 (Fig. 7) and the vehicle control device is wirelessly connected with the mobile terminal through the communication unit 810 (Fig. 8 and ¶182).

Regarding Claim 9, Kim in view of Prakash discloses all the elements with respect to claim 7. Further, they discloses:
wherein the body controller is further configured to perform the payment processing at a time point when at least one of refueling completion, leaving of a parking lot, or receiving an ordered item is satisfied; Kim discloses (¶284-¶286, Figs. 15b, 15c) when fueling is completed, the screen information displays the payment amount, accepts the input of selection of a payment method, and performs the payment processing as required by the gas station before the vehicle leaves the facility.

Regarding Claim 12, Kim discloses (¶2) a vehicle control device provided in a vehicle and a control method of the vehicle which further comprises:
	in-vehicle payment system (Kim discloses process 870 in a vehicle performing fuel payment through the first screen; ¶237) comprising: 
	receiving, by a body controller, payment information from a payment terminal,  (Kim discloses (¶235-¶237 and Figs. 7, 11B, 15) that the unit price of fuel and fueling amount is provided from the gas station 1000 and displayed on the first screen information 1120. The processor 870 or controller 170 (i.e. a body controller) performs payment for a sum corresponding to the selected fueling amount or the selected fueling cost through pre-linked payment method information)
	obtaining, by the body controller (170 – fig. 7), payment form information; (Kim discloses (¶237) the payment device is a mobile terminal configured to provide the payment form information.)
	performing, by the body controller, payment processing using the payment form information in association with the payment terminal
	Kim does not explicitly disclose receiving payment information based on a secure communication, measuring, by the body controller a vehicle position via the secure communication, and outputting the payment information to a user interface based on the vehicle position, based on a secure communication. However, in an analogous art, Prakash teaches:
	receiving, by a body controller (105 – fig. 1 and 205 – fig. 2), payment information from a payment terminal (125 – fig. 1) based on a secure communication (Prakash, ¶ 20 Communication links 135, 140 and 145 may comprise any wired or wireless network links to provide communication to and from the computing device 105. In various embodiments, the communication links or portions thereof may be a secure communication link using various encryption methods to prevent data or information from being compromised, ¶ 43 the computing device 105 may receive a request for payment for a transaction from the payment processing entity 125 over the contactless communication link 135.)
	measuring, by the body controller (Prakash, 205 – fig. 2) a vehicle position via the secure communication (Prakash ¶32, ¶42, ¶66 – the computing device 105 may determine that the payment processing entity 125 is in proximity to the computing device 105 and may transmit an availability indication in a message or communication to the payment processing entity 125 over the contactless communication link 135. Location component or “first comm device” determines current vehicle location. Prakash discloses at ¶41 that link 135 supports secure communication and ¶64 the computing device 205 includes a trusted execution environment component 220 to enable secure execution of processing information and secure communication of information) 
	outputting the payment information to a user interface based on the vehicle position (Prakash, ¶ 42, the computing device 105 may determine that the payment processing entity 125 is in proximity to the computing device 105 and may transmit an availability indication in a message or communication to the payment processing entity 125 over the contactless communication link 135, ¶43, the computing device 105 may receive a request for payment for a transaction from the payment processing entity 125 over the contactless communication link 135 based on determined location. For example, a user may pump gas at a gas station and the computing device 105 may receive a request for payment from the payment processing entity 125. ¶60, the display component 216 may display information or “user interface” relating to the request for payment or “output the payment information” received from the payment processing entity 125) 
	It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine an in-vehicle payment system comprising: a first communication device configured to communicate with a payment terminal, a payment device configured to provide payment form information, a body controller configured to, when receiving payment information from the payment terminal, perform payment processing in association with the payment terminal using the payment form information, as disclosed by Kim, and measuring, by the body controller a vehicle position via the secure communication, outputting the payment information to a user interface based on the vehicle position, based on a secure communication, as taught by Prakash, for the purpose of implementing an in-vehicle electronic wallet (¶1).

Claim 13, do not teach or further define over the limitations in claim 2. Therefore, claim 13 is rejected for the same rationale of rejection as set forth in claim 2.

Claim 14, do not teach or further define over the limitations in claim 4. Therefore, claim 14 is rejected for the same rationale of rejection as set forth in claim 4.

Claim 15, do not teach or further define over the limitations in claim 5. Therefore, claim 15 is rejected for the same rationale of rejection as set forth in claim 5.

Claim 17, do not teach or further define over the limitations in claim 8. Therefore, claim 17 is rejected for the same rationale of rejection as set forth in claim 8.

Claim 18, do not teach or further define over the limitations in claim 9. Therefore, claim 18 is rejected for the same rationale of rejection as set forth in claim 9.






Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0106654 to Kim in view of US Patent Application Publication No. 2015/0220916 to Prakash and in view of US Patent Application Publication No. 2010/0017118 to Dougherty et al. (hereinafter Dougherty).

Regarding Claim 10, Kim in view of Prakash discloses an in-vehicle payment system comprising: a first communication device configured to communicate with a payment terminal, a payment device configured to provide payment form information, a body controller configured to, when receiving payment information from the payment terminal, perform payment processing in association with the payment terminal using the payment form information, wherein the body controller is further configured to: measure a vehicle position via the first communication device and output the payment information to a user interface based on the vehicle position. Kim in view of Prakash does not explicitly disclose the body controller is further configured to: measure a vehicle position via the first communication device and output the payment information to a user interface when an error between the vehicle position and a predetermined position is within a tolerance range. However, in an analogous art, Dougherty teaches:
wherein the body controller is further configured to receive a parking fee table and absolute position information of the payment terminal from the payment terminal and calculate an expected parking fee and a parking position; Dougherty discloses (Tables 6 and 7, Fig. 8 and ¶58, ¶62) a parking fee table and the processor 220 (i.e. body controller) receives (¶29) an absolute position of first parking opportunity 822 indicated in green along with an indication of an expected estimated parking cost ($4). The processor 220 also receives (a second parking opportunity 825 position illustrated along with the associated cost $20).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine an in-vehicle payment system comprising: a first communication device configured to communicate with a payment terminal, a payment device configured to provide payment form information, a body controller configured to, when receiving payment information from the payment terminal, perform payment processing in association with the payment terminal using the payment form information, wherein the body controller is further configured to: measure a vehicle position via the first communication device and output the payment information to a user interface based on the vehicle position, as disclosed by Kim, and wherein the body controller is further configured to receive a parking fee table and absolute position information of the payment terminal from the payment terminal and calculate an expected parking fee and a parking position, as taught by Dougherty, for the purpose of implementing the method that includes steps of a locational assistance application, where a user can benefit from a device accessing a number of sources of relevant information, coordinating these sources according to data, and then providing graphical indications of navigation (¶64).

Regarding Claim 11, the combination of Kim in view of Prakash and Dougherty discloses all the elements with respect to claim 10. Further, they discloses:
wherein the body controller is further configured to transmit the expected parking fee and the parking position to a mobile terminal matching the vehicle; Dougherty discloses (Fig. 8 and ¶62) transmitting the estimated parking cost and the parking location to the user mobile display 800 (¶30).
The motivation to combine the references is similar to the reasons in Claim 10.






Allowable Subject Matter
Claims 6, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Claim Rejections - 35 USC § 102 and 103
Applicant made significant amendments to more clearly recite the limitations, filed on 09/01/2022, with respect to Claims 1 – 5, 7 – 15 and 17 – 18, and they have been fully considered and are found persuasive. Hence, the examiner withdraws the 35 USC § 102 rejection. However, based on the amendments and the newly introduced limitations, the Examiner updated the search and used the Kim et al. with Prakash et al. references for the 35 USC § 103 rejection.
In respond to the argument on Pgs. 7 and 8, “Prakash fails to disclose measuring a vehicle position via the secure communication, and outputting the payment information to a user interface based on the vehicle position as is presently claimed … Dougherty merely discloses using a present location of the mobile device to infer a vehicle location, accessing a source of data relating to parking regulations at the present location and setting a reminder for avoiding violation thereof,” the Examiner notes that Prakash (¶13) teaches that a user may be able to pay for a toll while driving the vehicle through a toll booth drive through lane or may be able to pay for gas while next to a gas pump using the in-vehicle electronic wallet system as opposed to a traditional payment method that may require the user to stop the vehicle at a toll both or to manually insert a credit card into the gas pump. Further, Prakash discloses (¶32, ¶41-¶43, ¶66) location component or “first comm device” determines current vehicle location and link 135 supports secure communication and the computing device 105 may receive a request for payment for a transaction from the payment processing entity 125 over the contactless communication link 135 based on determined location. For example, a user may pump gas at a gas station and the computing device 105 may receive a request for payment from the payment processing entity 125. The request for payment may include the total price for the gas and the amount of gas purchased. Prakash (¶60) discloses the display component 216 may display information relating to the request for payment received from the payment processing entity 125 and (¶64) the computing device 205 includes a trusted execution environment component 220 to enable secure execution of processing information and secure communication of information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451	

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451